Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1,4-7, 9-10, 18, 20-22, 24, 34-40 and new claim 41-61 with elected species of polynucleotide encoding an antibody, SEQ ID NO: 51 and an antibody’s CDRs set forth in Fig.1 C and 1M (SEQ ID NOs: 104-109 and 164-166) in the reply filed on 12/15/2020 is acknowledged.
Claims 1, 4-7, 9-10, 18-26 and 33-61 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/15/2020.
Claims 34-37 and 41-61 are under consideration in the instant Office Action.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claims 46 and 47 are objected to because of the following informalities: The language of “is capable of binding” should be modified to “binds” to indicate that the antibody encoded in the polynucleotide has the required effect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34-37 and 46-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 34, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention or is even required.  See MPEP § 2173.05(d).
The term "substantially" in claim 46 is a relative term which renders the claim indefinite.  The term ""substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  One of ordinary skill in the art does not have any specific guidance in determining the metes and bounds .
Claim 47 also suffer from an indefinite issue to due to the “comprising” and “consisting of” language being present in the instant claims. One interpretation of the instant claims is that the amino acid sequence is composed of only SEQ ID NO: 51 and other components. The other interpretation for the instant claim is that SEQ ID NO:51 is composed of any peptides/proteins including up to the full length of TTR as long as they include the specific amino acids in SEQ ID NO: 51. One of ordinary skill in the art does not have any specific guidance in determining the metes and bounds required by this limitation since it is unclear what is or is not included in the sequence. Since there are multiple interpretations for the instant claim, the claim is considered indefinite.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 34-37 and 41-61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  
Claim 34 is directed to a polynucleotide or polynucleotides of any human-derived antibody or antibody fragment against transthyretin (TTR) with no specific structural requirement such as specific CDRs. Claim 41 is directed to a polynucleotide or polynucleotides of any human-derived antibody or antibody fragment against transthyretin (TTR) with specific CDRs but with up to two amino acid substitutions without an clear guidance of what amino acid substitutions to the CDRs still maintain the ability of binding TTR and only requires three CDRs. Claims 52(I) and 57(f)-(g) are is directed to a polynucleotide or polynucleotides of any human-derived antibody or antibody fragment against transthyretin (TTR) but only require three of the six CDRs required for the claimed antibody.
See MPEP §2163(I)(A) which states:
 "The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient 
In this case, antibodies generally share certain characteristics such as Fc regions or hinge regions. However, these structures are not correlated with the binding function of the antibody. The hyper variable regions (HVRs), i.e., complementarity determining regions (CDRs) of an antibody, are well established in the art as the portion of the binding region which imparts the specificity of an antibody. However, there is no way to a priori look at an antigen sequence (such as SEQ IN NO: 51) and envisage or describe the structural combination of six CDRs that will bind that antigen or what antibody will specifically meet all functional limitations of instant claim 34. First, even highly related CDRs may not bind the same target. See for example Kussie et al., 1994 (IDS 7/29/2019, C10) who demonstrates that a single amino acid change in the heavy chain of an antibody which binds p-axophenylarsonate (Ars) completely abrogates the ability of the antibody to bind Ars but adds the functionality of binding the structurally related p-azophenylsulfonate (e.g., abstract). Second, even when provided with several related antibodies that bind the desired target, this does not represent the astronomical and potentially unknowable breadth of all possible amino acid sequences which will result in the desired binding properties. This is exemplified by the Court decision in Abbvie (Abbvie v Janssen 759 F.3d 1285 (Fed. Cir. 2014); IDS 7/29/2019, C17), where Abbvie developed over 200 antibodies that shared 99.5% identity in the variable regions (p.7) and which bound the target, but in no way allowed one to envisage the unique structure of Centocor’s antibodies which bound the same target but shared only 50% sequence similarity (see table on page 11 of Abbive decision).
) which demonstrates single amino acid changes in the VH CDR2 sequence can increase binding, decrease binding, destroy binding, or have no effect on binding when compared to the wild-type antibody. Thus, making changes to the CDR sequence of an antibody is a highly unpredictable process and the skilled artisan could not a priori make any predictions regarding such mutations with any reasonable expectation of success nor envisage the breadth of structurally unrelated CDR combinations that would still possess the required functions. As the specification does not provide sufficient guidance to the skilled artisan to allow such a reasonable expectation of success, it would require undue experimentation on the part of the skilled artisan to make and test each combination of CDRs and mutations to determine for themselves which antibodies meet the claim limitations.
The specification discloses multiple antibodies. However, as discussed above, without any way to determine how broad the genus of such antibodies are, there is no way to determine if these antibodies represent the full breadth of what is claimed. The disclosure of these specific antibodies would not convey to the artisan that Applicant was in possession of the full genus of all antibodies which possess the required functions, nor would it convey possession of “partial alteration of any of the amino acids in the VH region or the VL region” or “heterologous to the VH region or the VL region”. These antibodies do not offer any guidance regarding how the CDRs may be “altered” to preserve the function given the known sensitivity of CDRs to such alterations. As 
	Further note the decision in Amgen v. Sanofi 2017, where the Court supported previous decisions (Centocor 2011; Abbvie 2014) that defining an antibody solely by what it binds does not satisfy the written description requirement, stating that this would allow patentees to “claim antibodies by describing something that is not the invention, i.e., the antigen”.
It is appreciated that certain claims do include at least three CDRs, e.g., claims 41, 52 and 57. However, as above, arbitrarily altering any amino acid in the CDR of an antibody is unpredictable and the specification does not convey possession of any CDRs other than those of the disclosed antibodies. Further, it is well-known in the art that specificity of an antibody stems from the interaction of at least three (in the case of single-domain antibodies) and usually six (for single-chain and full antibodies) CDRs. Moreover, CDRs are not generally recognized as interchangeable, such that using one CDR from one antibody would not be reasonably expected to confer the same binding properties or even the same binding target when combined with two to five CDRs from other antibodies. 
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. See, 
Without this guidance or direction the skilled artisan would not consider applicant to be in possession of the claimed genus of antibodies because the skilled artisan recognizes that even seemingly minor changes made without guidance or direction as to the relationship between the particular amino acid sequence of the instantly claimed antibody and its ability to bind antigen, can dramatically affect antigen-antibody binding.  
Applicant has not described the claimed invention sufficiently to show they had possession of the claimed genus of the TTR antibodies. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester v. G.D. Searle & Co., 358 F.3d 916, 69 USPQ2d 1886 (Fed. Cir. 2004). 
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, 
What constitutes a "representative number" is an inverse function of the skill and knowledge in the art. Satisfactory disclosure of a "representative number" depends on whether one of skill in the art would recognize that the applicant was in possession of the necessary common attributes or features of the elements possessed by the members of the genus in view of the species disclosed. For inventions in an unpredictable art, adequate written description of a genus which embraces widely variant species cannot be achieved by disclosing only one species within the genus.
To provide adequate written description and evidence of possession of the claimed genus, the specification must provide sufficient distinguishing identifying characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof. In the instant case, the only factors present in the claims are a recitation of one generic, broad genus that encompassed a diverse and huge number of possible antibodies that bind the disclosed epitope. The specification does not provide a consistent structure for all of the possible antibodies and fails to provide a representative number of species for the claimed genus.  Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, the specification does not provide adequate written description of the claimed genus.
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that they invented what is claimed.” (See Vas-Cath at page 1116).
With the exception of the specifically disclosed antibodies with specific CDRs, the skilled artisan cannot envision the detailed chemical structure of all of the encompassed antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it. The product itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF's were found to be unpatentable due to lack of written description for that broad class. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).
 Therefore, claims 34-37 and 41-61 do not meet the written description requirement.

Claims 34-37 and 41-61 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for making and using the disclosed antibodies, does not reasonably provide enablement for the full .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
As above, altering CDRs as well as combining CDRs from different antibodies is not a predictable process and the claims would require undue experimentation to make antibodies commensurate in scope with claims only requiring a function, as well as claims requiring three CDRs or making alterations within the CDRs. Guidance in the specification does not describe suitable alterations or combinations to lead others to be able to create such antibodies with a reasonable expectation of success. This extends to the methods of using such antibodies as this adds additional required functionality for the antibodies.
Therefore, claims 34-37 and 41-61 are not enabled for the full scope of the claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 34-37 and 41-61 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claims are directed to naturally 
Guidance effective December 16, 2014 sets out a series of steps and factors for determining subject eligibility in light of recent court decisions including Association for Molecular Pathology v. Myriad Genetics, Inc., Mayo Collaborative Services v. Prometheus Laboratories, Inc., and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. See gpo.gov/fdsys/pkg/FR-2014-12-16/pdf/2014-29414.pdf.
The specification states that the claims include “human monoclonal antibody isolated from a human” “in response to TTRs (pages 6, 14, 17 and 32-33). Moreover, the specification states “the TTR antibodies of the present invention have been isolated from human subjects” and are encompassed by the term “human-derived antibodies” (pages 6 and 32-33). Thus, the specification indicates the instantly claimed antibodies are naturally occurring antibodies. Natural products, even when isolated from their natural environment, still remain a judicial exception; see, e.g., Myriad, where the Court concluded that isolating a nucleic acid does not create a marked difference in structure between the isolated nucleic acid and its naturally occurring counterpart (Myriad 133 S. Ct. at 2116-2118). 
	Claim 51 comprise a detectable label including enzymes and fluorophores. However, it is unclear what substantial difference this creates when compared to the naturally occurring antibody bound to the naturally occurring antigen since these detectable labels encompass a secondary antibody that would bind the IgG of the antibody to be capable of detection (see Example 3 in the specification). Therefore, these claims still read on a natural product, a human antibody that may be detected with 
	Therefore, claims 34-37 and 41-61 are not patent eligible. Claim 34 is included in this rejection because even as cDNA is not a naturally occurring construct (see Myriad), it is not the instantly claimed product since it is indefinite (see discussion above) reads on a naturally occurring product. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim 34 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saraiva et al., WO2010/030203 (IDS).
Saraiva teaches a mab TTR antibody which recognizes cryptic epitopes / conformations associated with circulating plasma mutant TTR species not present in normal TTR (see page 7, 4th paragraph) and teaches cDNA to produce the antibodies (see page 22, Section 3) and reads on instant claim 34.  Since Saraiva teaches the antibody that meet the structural and functional limitations of the claim, claim 34 is anticipated. It does not change the fact that the antibodies are not obtained from a human since it is the same antibody with the same target protein. Applicants bear the 

Conclusion
No claims are allowed.

Advisory Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURORA M. FONTAINHAS whose telephone number is 571-272-2952.  The examiner can normally be reached on Monday - Friday (9AM - 5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on (571)272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

	
/AURORA M FONTAINHAS/           Examiner, Art Unit 1649